THE THIRTEENTH COURT OF APPEALS

                                   13-15-00230-CV


                               CITY OF PHARR
                                     v.
                     PHARR INTERNATIONAL SERVICES, LLC


                                  On Appeal from the
                     93rd District Court of Hidalgo County, Texas
                            Trial Cause No. C-3583-14-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court shall be SET ASIDE without regard to

the merits and REMAND the cause to the trial court for rendition of judgment in

accordance with the agreement. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

November 24, 2015